Case 1:18-cv-00566-TJM-CFH Document 127-2 Filed 08/22/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

NATIONAL RIFLE ASSOCIATION OF AMERICA,

Plaintiff, DECLARATION

-against- 18-cv-00566
(TJM/CFH)
ANDREW CUOMO, both individually and in his official
capacity, MARIA T. VULLO, both individually and in her
official capacity; and THE NEW YORK STATE
DEPARTMENT OF FINANCIAL SERVICES.

Defendants.

 

Kevin Bishop, Esq., declares the following to be true and correct under penalty of
perjury, pursuant to 28 U.S.C. § 1746:

1. I am employed by the New York State Department of Financial Services (“DFS”)
as Acting General Counsel. I respectfully submit this Declaration pursuant to the Court’s Order
of August 8, 2019 [Dkt. 121], specifically in regard to the Court’s directive concerning the
production of: 1) Documents concerning referrals of NRA-related matters to other government
agencies [Dkt. 121 at pg. 27-30], and; 2) Documents and communications related to adverse
actions against the NRA [Dkt 121 at pg. 49-50].

2. DFS has undertaken a diligent search for records responsive to the demands at
issue, more specifically Plaintiff's RFP 1-3, 4, 10-11, 18-23, 24, 24(2), 25 and 31.

3. Though she is no longer the Superintendent of DFS, and is represented by
separate counsel, DFS has also conducted a diligent search of the records in its possession that

would be responsive to Plaintiffs RFP 1-3, 5, 10, 17-22, 23, 24 and 25, directed to Maria Vullo.
Case 1:18-cv-00566-TJM-CFH Document 127-2 Filed 08/22/19 Page 2 of 2

4. After a diligent search, and as has already been represented to the Plaintiff in
DFS’ discovery responses, there exist no documents relevant to referrals of matters related to the
NRA to other government agencies, beyond what has already been provided to the Plaintiff.

5. After a diligent search, and as has already been represented to the Plaintiff in
DFS’ discovery responses, there exist no documents relevant to adverse or enforcement actions
against financial institutions doing business or potentially doing business with the NRA, other

than Lockton, Chubb, and Lloyd’s, and beyond what has already been provided to the Plaintiff.

Dated: Albany, New York
August 22, 2019 z

TO: Sarah Rogers, Esq.
Brewer Attorneys & Counselors
750 Lexington Avenue, 14th Flr.
New York, NY 10022
